Citation Nr: 0636282	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  00-00 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for "jungle rot" of 
both feet.

3.  Entitlement to service connection for the residuals of 
chronic bronchitis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Louis, Missouri.  In October 2001, the Board remanded 
the claim for the purpose of obtaining additional 
information.  The claim has since been returned to the Board 
for review.  

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

This is a World War II veteran who served in the US Army.  
Unfortunately, it appears that the veteran's service records, 
including his medical records, were destroyed in the National 
Personnel Records Center (NPRC) fire of 1973.  Because the 
claim is a fire-related case, when the claim originally came 
before the Board in 2001, the Board remanded the case for the 
purpose of obtaining supplemental records that could be 
substituted for the destroyed records.  

As a result of the Board's Remand of October 2001, additional 
medical records from the early 1980s to the present were 
obtained and included in the claims folder.  It is further 
noted that the Office of the Surgeon General of the 
Department of the Army confirmed the fact that the veteran 
received some kind of treatment for an "abscess" in January 
1944 on the island of Tasmania, the Commonwealth of 
Australia.  However, records substantiating the claims made 
by the veteran, such as confirmation that he received 
treatment for "jungle rot" of the feet or for bronchitis, 
while he was in service, were not recovered as a result of 
the Remand.  

Moreover, medical records, either private or VA, for the time 
period extending from 1946 to 1980 were also not available.  
The exception to this was a single private medical record 
from March 1972 which notes that the veteran received 
treatment for a lung disorder in 1969.  At that time, the 
veteran was diagnosed as probably having pulmonary emphysema.  
It is noted, however, that that record was already in the 
claims folder prior to the Remand.  

Additional medical records have not been obtained, and it 
appears that they are not available because the medical care 
providers who provided services to the veteran could not be 
located and have been presumed either retired or dead.  
Hence, those records no longer exist and cannot corroborate 
any of the assertions made by the veteran.  The claim has 
since been returned to the Board for review.  

Again, the veteran avers that he suffers from jungle rot of 
the feet, the residuals of chronic bronchitis, and a 
psychiatric disorder, which has been provisionally diagnosed 
by a private doctor as PTSD.  When the Board remanded the 
claim in October 2001, the Board passively suggested that the 
veteran should undergo VA medical testing in order to 
determine whether the veteran had any of the claimed 
disabilities.  The record indicates that the RO did not act 
on that suggestion and no medical exams of the veteran were 
performed.  

In cases where the veteran's service medical records are 
unavailable (or as in this case, likely destroyed) through no 
fault of the claimant there is a "heightened duty" to 
assist the veteran in the development of the case.  38 
U.S.C.A. § 5107(a) (West 2002 & Supp. 2005).  See generally 
McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The heightened duty 
to assist includes the obligation to search for alternate 
methods of proving service connection.

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has further held that the "duty to 
assist" the appellant includes advising him that, even 
though service records were not available, alternate proof to 
support the claim will be considered.  Lanyo v. Brown, 6 Vet. 
App. 465, 469 (1994).

Additionally, the VA's Adjudication Procedure Manual provides 
that alternate sources of evidence may be utilized in a claim 
where there are missing records.  Such sources include 
statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals and clinics, evidence from 
private physicians who may have treated, especially soon 
after separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  It is unclear whether the 
RO has advised the veteran regarding the alternative evidence 
that may be submitted.

Therefore, the RO should contact the veteran and advise him 
that, in light of his missing records, he may provide such 
alternative evidence.  Additionally, the veteran is notified 
by this Remand that he may submit such alternative evidence.  
As such, and in accordance with the VCAA, the claim must be 
remanded for compliance with the notice and duty to assist 
provisions contained in the VCAA.

As such, since the claim must be remanded for the foregoing, 
the Board believes that the appellant should undergo various 
VA examinations in order to determine whether the veteran now 
suffers from the disabilities claimed and whether any or all 
of them are related to his military service.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also 38 C.F.R. § 4.2 (2006) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2006) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  In other 
words, while the earlier Board Remand recommended or 
suggested that medical examinations of the veteran be 
accomplished, this Remand requires that said examinations be 
performed.  

Additionally, the third issue involves a psychiatric 
disorder, which the veteran has implied began after he 
returned to CONUS in 1946.  The veteran has averred that 
after returning to the Midwest, he received treatment from 
various doctors for a psychiatric disorder - "nerves".  The 
form of treatment he received was the prescription of anti-
anxiety medication.  As nearly all of the records from 1946 
to the early 1980s are not available for review, the Board 
can neither confirm nor refute the veteran's assertions with 
respect to this treatment.  

Nevertheless, more recently the veteran has expanded his 
assertions.  Specifically, the veteran has stated that:

I loaded bombs in Jimmy Doolittle's 
planes.  I drove the trucks that hauled 
bombs.  I picked up and hauled dead 
bodies.  I loaded and unloaded at night 
on the Great Barrier Reefs.  We were 
bombed and shot at the entire time that 
we carried out our duties.  I was 
stationed in New Guinea.

The veteran arrived in the Asian Pacific Theatre of 
Operations in November 1943.  The available service records 
do not indicate what unit the veteran was assigned thereto.  
The record, including the veteran's discharge papers, merely 
shows that he was attached to a "QM Truck Company".  A unit 
designation was not provided.  They also do not state where 
the veteran was assigned although the Army Surgeon General 
Report has confirmed the veteran's presence on the island of 
Tasmania in January 1944.  

Because the veteran's service records are not available, and 
since he has been provisionally diagnosed as suffering from 
PTSD, the Board believes that additional information should 
be obtained prior to adjudication of the issue now before the 
Board.  That is, the Board believes that the claim should be 
returned to the RO/AMC so that additional information on the 
claimed stressor events may be obtained.  The Board is 
specifically interested in discovering what unit the veteran 
was assigned to, where was he assigned, and any recollection 
of his length of assignment during the war.  This information 
is necessary because it will assist in the confirmation of 
his claimed stressors.  

In the case of Zarycki v. Brown, 6 Vet. App. 91 (1993), the 
Court set forth the framework for establishing the presence 
of a recognizable stressor, which is an essential 
prerequisite to support the diagnosis of PTSD.  The Court's 
analysis consists of two major components:

The first component involves the evidence 
required to demonstrate the existence of 
an alleged stressful event; and

The second involves a determination as to 
whether the stressful event is of the 
quality required to support the diagnosis 
of PTSD.

See also Moreau v. Brown, 9 Vet. App. 389 (1996), Anglin v. 
West, 11 Vet. App. 361, 367 (1998), Gaines v. West, 11 Vet. 
App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138 
(1997), and Suozzi v. Brown, 10 Vet. App. 307 (1997)

With regard to the first component, under 38 U.S.C.A. § 
1154(b) (West 2002), 
38 C.F.R. § 3.304 (2006), and the applicable VA Manual 21-1 
[Department of Veterans Affairs Adjudication Procedure 
Manual, M21-1, paragraph 50.45(e), and Woods v. Derwinski, 1 
Vet. App. 406 (1991)] provisions, the evidence necessary to 
establish the occurrence of the recognizable stressor during 
service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was ". . . engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60 (1993).

If the adjudicators conclude that the record establishes the 
existence of such a stressor or stressors, then and only 
then, the case should be referred for a medical examination 
to determine:



(1)  the sufficiency of the stressor;

(2)  whether the remaining elements 
required to support the diagnosis of PTSD 
have been met; and

(3)  whether there is a link between a 
currently diagnosed PTSD and a recognized 
stressor or stressors in service.

38 C.F.R. § 3.304(f) (2006).

There is no indication in the record that the RO attempted to 
collect additional information concerning the alleged 
stressors as is required by law, regulation, and case law.  
The RO did not even go back to the veteran and ask him what 
unit he was assigned thereto while on the island of New 
Guinea or in Australia.  As such, the claim must be remanded 
for further development of evidence.  Moreover, it is the 
conclusion of the Board that after the information has been 
obtained, a VA psychiatric examination must be conducted, 
taking into account the records of prior medical treatment 
and the veteran's reconstructed service records.  See 38 
C.F.R. § 4.2 (2006); see also VAOPGCPREC 20-95.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO/AMC for the following 
actions:

1.  The RO/AMC should request that the 
veteran provide another written statement 
concerning his experience during World 
War II and his unit, the QM Truck 
Company.  The veteran should be advised 
that this information is vitally 
necessary to obtain supportive evidence 
on the stressful events and he must be 
asked to be as specific as possible.  The 
RO/AMC should provide to the veteran 
copies of the veteran's previous 
statement (received March 3, 2003) so 
that the veteran can use that documents 
to refresh his memories and also add any 
additional information that he may have 
forgotten in that document.  He should be 
informed that, without such details, an 
adequate search for verifying information 
cannot be conducted.  He should be 
further advised that a failure to respond 
may result in an adverse action against 
his claim.  The RO/AMC should note in the 
record the responses provided by the 
veteran.

The RO/AMC should specifically ask that 
the veteran elaborate on the following 
assertions:

a.  The veteran should provide the names 
of the units he was assigned thereto 
while in the South Pacific.  That is, 
while his service discharge papers 
indicate that he was assigned to the 
Quartermaster Truck Company, the unit 
designator was not provided.  The veteran 
should be asked to provide that 
designator along with any other 
information on the unit he was assigned 
thereto.  The veteran should further 
supply the names, if he remembers, of any 
of his superiors, including any names of 
any commanding officers.  He should be 
told that this information may help 
establish whether his unit came under 
enemy fire and the type of stressors he 
might have been exposed thereto.  If the 
veteran was attached to more than one 
unit during while he was overseas, the 
RO/AMC should ask that the veteran 
provide the names of all of those units, 
including any nicknames.  

b.  The veteran should provide as much 
detail as he possibly can with respect to 
the bombing and shelling that occurred 
while the veteran was involved with the 
New Guinea Campaign.  The veteran should 
provide as much information as he can 
with respect to explosions; i.e., his 
location at the time of the explosions, 
the number of individuals injured or 
killed, how the explosion affected him, 
etcetera.

c.  The veteran should provide as much 
detail as he possibly can with respect to 
his duties while stationed in Australia 
and New Guinea.  The veteran should 
provide any information with respect to 
his duties, his location, individuals who 
served with him, any individuals he may 
have seen killed or wounded, the 
stressors he encountered, how the 
stressors have affected him, etcetera.

d.  The veteran should be informed that 
if he, or anyone he knows (such as his 
wife), has any letters or other forms of 
communiqués from his time in the service, 
he should provide copies of those letters 
or communiqués to the RO/AMC.  Also, if 
he is in communication with any of his US 
Army buddies, he should contact them and 
ask them to provide "buddy" statements 
concerning their time in the South 
Pacific.  

Any and all information obtained should 
be included in the claims folder for 
future review.  If no new information is 
obtained, the RO/AMC should note that 
information was not forthcoming from the 
veteran.  

2.  Upon receipt of the above answers, 
the RO/AMC should send those answers, 
along with the other statements made by 
the veteran, to the National Personnel 
Records Center (NPRC), if appropriate, 
and the Joint Service Records Retention 
Center (JSRRC).  The RO/AMC should ask 
each of the units whether they can 
confirm the presence of the veteran, his 
duties, and any event he comments 
thereon.  Any and all information 
obtained should be included in the claims 
folder for future review.

3.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the appellant was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  The RO/AMC must 
specifically render a finding as to 
whether the record establishes the 
existence of a stressor or stressors.  
Moreover, the RO/AMC must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the 
RO/AMC should address any credibility 
questions raised by the record.

4.  Following completion of the above, if 
and only if it has been determined that 
the veteran actually experienced a 
stressor that may have resulted in the 
development of a psychiatric disorder, 
the RO/AMC should arrange for the veteran 
to be examined by a psychiatrist, who has 
not previously examined him, to determine 
the correct diagnosis of any psychiatric 
disorder.  The RO/AMC must specify, for 
the examiner, the stressor or stressors 
that the RO/AMC has determined are 
established by the record.  The examiner 
must be instructed that only those events 
may be considered for the purpose of 
determining whether the appellant was 
exposed to a stressor or stressors in 
service.  If the examiner determines that 
the veteran has any psychiatric disorder 
in addition to PTSD, the examiner should 
determine the relationship of any such 
disorders among themselves (including 
etiological origin and secondary 
causation) and specify which symptoms are 
associated with each disorder.  If 
certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO/AMC and found to be 
sufficient to produce PTSD by the 
examiner.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

5.  Once paragraphs 1 through 4 have been 
accomplished, the RO/AMC should arrange 
for the veteran to undergo multiple 
medical examinations in order to 
determine whether the veteran is 
currently suffering from the disabilities 
claimed and the etiology of those 
disabilities.

The disabilities in question include the 
following:  Residuals of chronic 
bronchitis and "jungle rot" of the 
feet.  

The claims file must be furnished to the 
examiner for review in connection with 
the examination.  All necessary 
diagnostic tests, including x-rays of the 
lungs and feet, should be completed and 
all pertinent symptomatology and findings 
should be reported in detail.

Based on a review of the claims file and 
the examination findings, the appropriate 
examiner should indicate whether it is at 
least as likely as not that any found 
disability is attributable to the 
veteran's military service or to some 
other cause or causes.  The examiner 
should provide a complete rationale for 
all conclusions reached.  If this matter 
cannot be medically determined without 
resort to mere conjuncture, this should 
be commented on by the examiner in the 
respective report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

6.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Following completion of the above actions, the RO/AMC should 
review the evidence and it should determine whether service 
connection is warranted.  If any determination remains 
adverse to the veteran, he and his representative should be 
provided a supplemental statement of the case that contains 
any additional evidence, citations of applicable laws and 
regulations not previously provided, and the reasons and 
bases for the decision.  The veteran and his representative 
should be given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


